 Case 20-13321-elf         Doc 50      Filed 07/26/21 Entered 07/26/21 13:56:26                 Desc Main
                                       Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Muhammad K. Abbasi
                                 Debtor(s)                                           CHAPTER 13

Nationstar Mortgage LLC d/b/a Mr. Cooper
                              Movant
               vs.
                                                                                   NO. 20-13321 ELF
Muhammad K. Abbasi
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee
                                                                               11 U.S.C. Section 362

              MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
                     FOR RELIEF FROM THE AUTOMATIC STAY
                               UNDER SECTION 362

         1.       Movant is Nationstar Mortgage LLC d/b/a Mr. Cooper.

         2.       Debtor(s) is the owner(s) of the premises 747 Clinton Avenue, Bensalem, PA 19020,

 hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $206,186.00 on the

 mortgaged premises that was executed on September 2, 2016.

         Mortgage Electronic Registration Systems, Inc., (MERS) as nominee for Seckel Capital, LLC to

 Nationstar Mortgage LLC d/b/a/ Mr Cooper dated 9/8/2020; recorded 9/17/2020. Attached are redacted

 copies of any documents that support the claim, such as promissory notes, purchase order, invoices,

 itemized statements of running accounts, contracts, judgments, mortgages, and security agreements

 in support of right to seek a lift of the automatic stay and foreclose if necessary.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.       As of July 2, 2021, the total payoff on the mortgage is $195,223.21.
Case 20-13321-elf         Doc 50       Filed 07/26/21 Entered 07/26/21 13:56:26                 Desc Main
                                       Document      Page 2 of 2
        7.      Debtor(s) has failed to make the monthly post-petition mortgage payments in the amount of

$1,469.30 for the months of November 2020 through July 2021 with less of a suspense balance of $1,465.10.

        8.      The total amount necessary to reinstate the loan post-petition is $11,758.60.

        9.    Movant is entitled to relief from stay for cause.

        10.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                         /s/ Rebecca A. Solarz, Esq.
                                                         _________________________________
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106-1532
                                                         Phone: (215) 627-1322 Fax: (215) 627-7734
                                                         Attorneys for Movant/Applicant
